Citation Nr: 1502302	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected residuals of the left eye following glaucoma/cataracts surgery (referred to as a left eye disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

After issuance of the May 2012 statement of the case (SOC), additional VA treatment records and a 2014 compensation and pension examination were received and were associated with the Veteran's electronic claims file in Virtual VA. However, this new evidence is not relevant.  This evidence relates to a service connection claim for a psychiatric disorder that is currently not on appeal to the Board.  Accordingly, the Board finds that additional action by the RO or the Board is not required with regard to this evidence.  38 C.F.R. § 20.1304(c) (additional action by Board required upon receipt of pertinent evidence not previously reviewed by the RO).

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds a TDIU implied based on the Veteran's continued statements of employability as a result of the left eye disability.  However, since further development of this matter is required, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected left eye disability has not resulted in anatomical loss of the eye or blindness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected left eye condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.7, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Code 6029 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Analysis: Eye Disability 

The Veteran asserts that she is entitled to a higher rating for her left eye disability because of claimed residual effects including pain, pressure, irritation, and blurry vision.  Her left eye disability is currently rated at 30 percent, the maximum schedular rating for a visual impairment effecting only one eye.  38 C.F.R. §4.79, Diagnostic Code 6029.  

A higher schedular rating of 40 percent is available if there is anatomical loss of the eye.  38 C.F.R. § 3.475(d), (e).  Anatomical loss implies that the eyeball structure has been lost, resulting in complete blindness from an eye injury.  See C&P Medical Electronic Performance Support System (EPSS), Eye - Visual Acuity, at http://epss.vba.va.gov/mepss/.  Blindness is loss of vision sufficient to prevent one from being self-supporting in an occupation, making the individual dependent on other resources or devices in order to live.  Id.  

Neither anatomical loss of the left eye structure nor blindness is present.  The Veteran's left eye is intact with an intraocular lens implant seen upon examination.  See September 2009 VA C&P Examination.  Furthermore, throughout the appeal period, the Veteran has vision in the service-connected left eye and non-service connected right eye, that is within normal range with the use of corrective lenses.  During an emergency visit at Aran Eye Associates in April 2008 wherein the Veteran made complaints of left eye pain, the Veteran's vision corrected was 20/20 in the right eye and 20/40 in the left eye.  In subsequent appointments, at other health care providers including the Center for Excellence in Eye Care and her local VA Medical Center, the Veteran's vision remained relatively stable with only slight elevations and improvements in vision.  The most recent VA eye examination conducted in May 2011 showed corrected visual acuity of 20/20 in the right eye and 20/40 in the left eye, the same results as seen in the April 2008 examination during an exacerbation of the Veteran's reported symptoms.   Therefore, the Veteran is not entitled to a higher 40 percent rating for her left eye disability.   

The next and highest 50 percent rating for a single eye impairment is also unavailable to the Veteran. Such a rating is based on both anatomic loss and the inability to wear a prosthesis, which is not present in the instant case. 38 C.F.R. § 4.75(e). 

The Board also considered the applicability of other diagnostic codes based on the Veteran's complaints, including intermittent conjunctivitis and diplopia, but none would achieve a higher rating, considered singly or in combination.  38 C.F.R. § 4.75, 4.76, 4.77, 4.78, 4.79, DC 6090, 6018.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  These diagnostic codes would not achieve a rating higher than 10 percent.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not identified another diagnostic code that should be used.  Accordingly, the Veteran's left eye disability is not severe enough to achieve a schedular rating in excess of 30 percent. 


III. Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left eye disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Eye impairments are based primarily on loss of function including the level of impairment on one's vision.  The Veteran reports a number of symptoms including pain, a burning sensation, irritation, and pressure in the left eye.  The evidence indicates that these symptoms are unrelated to the Veteran's prior glaucoma surgery, but related other issues including chronic uveitis and allergic conjunctivitis.  Additionally, these symptoms have not created additional impairments in the Veteran's vision.  Accordingly, the assigned schedular rating is adequate.

The Board notes that the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under these particular circumstances.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 


IV.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to claims for increased ratings in a March 2009 notice.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that there are any outstanding records that could impact the factual determinations relevant to this appeal including the Veteran's current level of disability.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA eye examination in September 2009.  The Board finds this examination is adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   The Board notes that another examination related to the issues on appeal did not take place.  Based on the Veteran's statements and the treatment records provided after the examination indicate that Veteran's eye disability has remained relatively consistent with what is shown in the September 2009 examination.  Accordingly, another examination is not warranted.   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to her claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A rating in excess of 30 percent for a left eye disability is denied. 


REMAND

The Board finds an implied TDIU claim is part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made repeated statements on the record that she is unable to work due to her left eye disability.  For example, in a September 2009 VA examination, the Veteran asserted that she is unable to work because she has always has to wear sunglasses and is limited to sitting in dark rooms.  The RO also found an implied TDIU claim on the record, and began the claims process by sending the Veteran a Form 21-8940 to complete.  However, the RO mailed the form to the wrong address.  The Veteran has provided an update address and there is no indication that the RO has made further action to resend this form once the Veteran's correct mailing address was obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU as well as with a VA Form 21-8940 in connection with the implied TDIU claim, and request that she supply the requisite information.

2.  Once the requisite information is obtained regarding the TDIU claim, schedule the Veteran for appropriate examination(s) to determine the impact of the Veteran's service-connected disabilities on employability. 

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


